Per Curiam.
Relator has filed verified petition for writ of mandate and prohibition in this Court asking that certain action be taken by this Court with reference to a certain juvenile proceeding pending in respondent court.
Respondent has filed in this Court a response from which it appears that subsequent to the filing of the petition for the writ herein, the juvenile proceeding in question has been finally determined and disposed of by an agreed entry, made by agreement of the attorneys for the parties herein.
As this action has therefore become moot, it is apparent the petition for the writ should not now be entertained. See: State ex rel. Mid West Ins. Co. v. Niblack, J., etc. (1956), 235 Ind. 616, 137 N. E. 2d 34.
Petition for writ dismissed.
Note. — Reported in 193 N. E. 2d 904.